Fourth Court of Appeals
                               San Antonio, Texas
                                      June 11, 2019

                                   No. 04-18-00553-CR

                              Nicole Patrice SELECTMAN,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR9689
                      Honorable Lorina I. Rummel, Judge Presiding


                                     ORDER
       The Appellant’s Motion to Extend Time to file Appellant’s Reply is hereby GRANTED.
Time is extended to June 20, 2019.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of June, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court